Citation Nr: 1804491	
Decision Date: 01/24/18    Archive Date: 02/05/18

DOCKET NO.  13-18 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating  in excess of 10 percent disabling for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel





INTRODUCTION

The Veteran served in active duty in the U.S. Marine Corps from September 1997 to October 2005.

The matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a January 26, 2017 rating decision, the VA RO in Cleveland, Ohio assigned a 30 percent evaluation for the Veteran's post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) with residual chronic diarrhea (also claimed as irritable bowel syndrome) from January 18, 2017.  Since this is the highest schedular evaluation allowed under the law for removal of the gall bladder, the only remaining issue is whether the Veteran is entitled to an initial rating  in excess of 10 percent disabling for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017.


FINDING OF FACT

The Veteran's service-connected residuals for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) have been manifested by severe symptoms, notably chronic diarrhea throughout the appeal period.  


CONCLUSION OF LAW

The criteria for a 30 percent rating for disabling for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017 have been met.  38 U.S.C. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.114, DC 7318 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Disability Rating

The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  At the time of an initial rating, consideration of the appropriateness of a staged rating is also required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  
When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 7318 provides ratings for removal of gallbladder.  Gallbladder removal that is nonsymptomatic is rated noncompensably (0 percent) disabling.  Gallbladder removal with mild symptoms is rated 10 percent disabling.  Gallbladder removal with severe symptoms is rated 30 percent disabling.  38 C.F.R. § 4.114 (2017). 
Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.

The Board finds that the predominant disability picture for the Veteran's condition is best evaluated under Diagnostic Code 7318. See also Copeland v. McDonald, 27 Vet.App. 333, 338 (2015) (held that where there is a diagnostic code that addresses the particular service-connected disability, to evaluate that disability under another code would constitute impermissible rating by analogy).  

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

According to the evidence of record, the Veteran was admitted for pancreatitis and underwent surgery to have his gallbladder removed in December 2003.

In March 2011, the Veteran underwent a VA examination to determine whether the Veteran had any residual issues related to his gallbladder removal surgery while in service.  The Veteran was diagnosed with post laparoscopic cholecystectomy and chronic diarrhea.  During the examination, the Veteran stated that since his surgery in 2003, he has been experiencing bouts of loose stools anywhere from four to five bowel movements daily.  The bowel movements were made worse when the Veteran ate high-fat content food.  The Veteran noted that these bowel movements were not accompanied by pain, cramping sensation, fever, chills, myalgias associated with the bowel movements, nausea, vomiting, or episodes of constipation. 

In January 2017, the Veteran underwent another VA examination.  The examiner diagnosed the Veteran with postoperative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) with residual chronic diarrhea.  The examiner noted that the Veteran had diarrhea two to six times a day, worsened with the intake of red meat or high fat foods.  The examiner also indicated the size of the Veteran's four superficial scars which were not painful, unstable or of an area greater than 39square centimeters: scar #1 (mid abdomen) was measured at 2.0 cm x 0.3 cm; scar #2 (mid abdomen) was measured at 2.0 cm x 0.3 cm; scar #3 (right abdomen) was measured at 1.0 cm x 0.2 cm; and scar #3 (right abdomen) was measured at 1.0 cm x 0.2 cm.  The examiner also noted that the Veteran had severe symptoms from cholecystectomy post operative residuals.

After considering the evidence of record, the Board finds that the Veteran is entitled to a 30 percent rating for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017.  While the March 2011 VA examination did not explicitly state that the Veteran's symptoms following his laparoscopic cholecystectomy were severe, the symptoms noted in the March 2011 VA examination were similar to the symptoms noted in the January 2017 examination which were described as "severe."  Specifically, the Veteran's daily bowel movements noted in the March 2011 VA examination appear to be consistent the Veteran's daily bowel movements noted in his January 2017 VA examination.  Furthermore, the Veteran was diagnosed with the same conditions at the March 2011 and January 2017 examinations, laparoscopic cholecystectomy and chronic diarrhea.  As the Veteran's symptoms for his post operative laparoscopic cholecystectomy described in the March 2011 VA examination can be described as "severe," the Board finds that a 30 percent rating for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017 is warranted.  This is the highest schedular evaluation allowed under the law for post operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome).  




ORDER

Entitlement to a 30 percent rating for post-operative laparoscopic cholecystectomy (also claimed as gall bladder syndrome) prior to January 18, 2017 is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


